Appleton, C. J.
The defendant is sued upon a guaranty for the performance of a contract made by one William Q-aslin, on Jan. 31, 1885, with James Carney, chairman of the board of selectmen of the town of Richmond, by which said Graslin, for a stipulated price, agreed to furnish not less *438than twenty, nor more than thirty, three years men for the towm of Richmond.
Tallman & Larrabee, for the plaintiffs.
Libbey, for the defendant.
The contract was signed by but one of the selectmen. It does not appear to have been subsequently ratified by the board of selectmen or by the town. There is no proof that Carney had authority to act alone. But one selectman cannot bind the town. The action of the major part was required and without it the town would not be liable. Damon v. Granby, 2 Pick., 345; Boothby v. Troy, 48 Maine, 560.
No action can be maintained, on the contract to which we have referred, upon the evidence before us.

Plaintiffs nonsuit.

Kent, Walton, Dickerson, Barrows and Danforth, JJ., concurred.